In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-045 CV

____________________


DAVID ALEVY AND DAVID'S CADILLAC & GM SPECIALIST, Appellants 


V.


GREG TURNER AND ELIZABETH TURNER, Appellees




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 106684




MEMORANDUM OPINION

 
	The appellees, Greg Turner and Elizabeth Turner, filed a concession of error and join
the appellants' prayer to reverse the trial court's judgment and remand the case to the trial
court.  Reversal and remand is the only relief sought in the brief filed by appellants David
Alevy and David's Cadillac & GM Specialist.  Accordingly, we submit the appeal on the
appellants' brief and the joinder of the appellees to the appellants' request for a remand.  We
reverse the judgment and remand the case to the trial court.
	REVERSED AND REMANDED.

							_____________________________
								STEVE McKEITHEN
								         Chief Justice
Opinion Delivered May 1, 2008
Before McKeithen, C.J., Gaultney and Kreger, JJ.